DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11-15 been renumbered to 10-14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis, Jr. U.S. Patent No. 7,506,766.
Claim 1, Mathis, Jr. teaches a powder distributor 34, comprising: an elongated trough 202 having a top, a bottom, a first end 206, a second end 208 opposite the first end 206, and a middle part between the first end 206 and the second end 208 Fig. 5; an inlet at 266 into the bottom of the trough 202 through which powder may enter the trough 202; and an apertured plate 268 inside the trough 202 over the inlet 266, the plate 268 movable to distribute powder lengthwise from the inlet 266 along the trough 202 via 230.  
Claim 10, Mathis, Jr. powder feeder 34, comprising: a trough 202; an elongated distributor Fig. 5 to distribute powder along a length of the trough 202 via 230; and an elongated dispenser (hopper) to dispense powder from along the length of the trough 202.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Jr. U.S. Patent No. 7,506,766 in view of Svejkovsky U.S. Patent No. 9,630,786.
Claim 2, Mathis, Jr. does not teach as Svejkovsky teaches the inlet at 33 is located in the middle part of the trough 12 and Mathis, Jr. the plate 268 is movable back and forth to distribute powder from the inlet in opposite directions toward both ends of the trough 202 via 230. It would be obvious to one of ordinary skill to use the configuration of Svejkovsky for additional flexibility.  
Claim 3, Mathis, Jr. teaches the plate 268 is vibrate-able to distribute powder from the inlet simultaneously toward both ends of the trough 202 via 230.  
Claim 4, Mathis, Jr. teaches comprising a linear actuator 230 to vibrate the plate 268.  
Claim 5, Mathis, Jr. teaches the plate 268 is to distribute powder away from the inlet 266 along the trough at the same rate of flow that the powder enters the trough 202 through the inlet 266.  
Claim 6, Mathis, Jr. teaches article 34 for distributing powder, comprising: a plate 268 having holes therein through which a powder may pass from a first side of the plate 268 to a second side of the plate opposite the first side via 230; but does not teach as Svejkovsky teaches multiple first ramps 80, 30 each intersecting the plate of 12 at one or multiple holes and sloping away from the first side of the plate of 12 in a first direction at an angle less than 90 Fig. 1. It would be obvious to one of ordinary skill to use the configuration of Svejkovsky for additional flexibility.  
Claim 7, Mathis, Jr. does not teach as Svejkovsky teaches multiple second ramps 23,25 each intersecting the plate of 12 at one or multiple holes and sloping away from the first 
Claim 8, Mathis, Jr. does not teach as Svejkovsky teaches the ramps 23,25,30,80 are integral to the plate of 12 Fig. 1.  It would be obvious to one of ordinary skill to use the configuration of Svejkovsky for additional flexibility.  
Claim 9, Mathis, Jr. teaches a floor 260 extending lengthwise in an X direction and widthwise in a Y direction perpendicular to the X direction such that the floor 260 lies in an XY plane; a first sidewall 262 intersecting a first side of the floor 260 and extending along the first side of the floor 260 in the X direction; a second sidewall 264 intersecting a second side of the floor 260 and extending along the second side of the floor in the X direction parallel to the first sidewall 262 Fig. 6; and where some of the holes are in the floor 260 and some of the holes are in the sidewalls 262 (known to have holes in manufacturing assemblies); but does not teach as Svejkovsky teaches the ramps 23,25,30,80 protrude from the plane of the floor in a Z direction perpendicular to the X and Y directions Fig. 1.  It would be obvious to one of ordinary skill to use the configuration of Svejkovsky for additional flexibility.  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Jr. U.S. Patent No. 7,506,766 in view of Gerrity U.S. Patent No. 7,464,802.
Claim 11, Mathis, Jr. does not teach as Gerrity teaches the dispenser 1338 includes: a rotatable vane 1314 that extends along the length of the trough Fig. 15 on an axis of rotation; andWO 2017/196326PCT/US2016/03200310 a rotary actuator to rotate the vane 1314 such that the vane sweeps through powder in the trough as the vane rotates on the axis C4 L15-35.  It would be 
Claim 12, Mathis, Jr. the distributor of 202 comprises: an apertured plate 268 inside the trough 202; and a linear actuator 230 to vibrate the plate 266.  
Claim 13 Gerrity the linear actuator 230 includes: an eccentric; a motor 232 to turn the eccentric; and a follower connected between the eccentric and the plate 268 to vibrate the plate at the urging of a turning eccentric.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Jr. U.S. Patent No. 7,506,766 in view of Gerrity U.S. Patent No. 7,464,802 in view of Svejkovsky U.S. Patent No. 9,630,786.
 Claim 14, Mathis, Jr. does not teach as Svejkovsky teaches the plate of 12 includes two groups of ramps 23,25,30,80 protruding from a bottom plane of the plate of 12, the ramps 30,80 in one group sloping down and away toward one end of the plate of 12 and the ramps in the second group 23,25 sloping down and away toward the other end of the plate of 12 Fig. 1. It would be obvious to one of ordinary skill to use the configuration of Svejkovsky for additional flexibility.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS